



COURT OF APPEAL FOR
    ONTARIO

CITATION:
Romanic v. Johnson, 2013
    ONCA 23

DATE: 20130118

DOCKET: C55651

MacPherson, Cronk and Lauwers JJ.A.

BETWEEN

Michael Romanic

Plaintiff (Appellant)

and

Michael Johnson, Dan Nywening, Larry Chartier,
    George McCabe, Joe Matthews, Wendy Southall, and Niagara Regional Police
    Services Board

Defendants (Respondents)

Margaret A. Hoy, for the appellant

C. Kirk Boggs, for the respondents other than Michael
    Johnson

Heard: January 11, 2013

On appeal from the judgment of Justice K. L. Campbell of
    the Superior Court of Justice, dated June 12, 2012 with reasons reported at
    2012 ONSC 3449, [2012] OJ No. 2642.

ENDORSEMENT

[1]

In this action the appellant claims damages of over $1.1 million for the
    torts of malicious prosecution and negligent investigation. The appellant
    appeals from the summary judgment dismissing the action granted by K. L. Campbell
    J. of the Superior Court of Justice on June 12, 2012.

[2]

The appellant and the individual respondents other than Michael Johnson
    were all employees with the Niagara Regional Police Services Board. The
    appellant also ran a business known as Ace Mobile Locksmith.  A former
    employee of his business, Michael Johnson, made complaints about the
    appellants conduct of his business that resulted in a police investigation.

[3]

On October 28, 2005, the appellant was charged with four criminal
    offences alleged to have been committed in connection with his duties as a
    police officer, being theft of some police equipment for his personal use, unauthorized
    use of a computer in improperly taking and misusing a police computer program,
    breach of trust in using his position as a police officer to promote his
    locksmith business, and obstructing justice in trying to discredit the
    reputation of a third party.

[4]

The appellant and the Crown entered into a negotiated resolution
    agreement under which the Crown agreed to withdraw the criminal charges if the
    appellant resigned from his employment as a police officer.  He did so on
    February 1, 2008, and the Crown withdrew the charges in open court on February
    6, 2008.

[5]

The appellant started this action in 2009. The respondents other than
    Johnson brought this motion for summary judgment.

[6]

The motion judge identified the common element in the torts of malicious
    prosecution and negligent investigation as the requirement that the criminal
    proceedings on which the torts are based must have terminated in favour of the
    plaintiff, relying on
Nelles v. Ontario
, [1989] 2 S.C.R. 170, at pp.
    192-93, in respect of malicious prosecution, and
Hill v. Hamilton-Wentworth
    Regional Police Services Board
, [2007] 3 S.C.R. 129, at paras. 92 and 97,
    in respect of negligent investigation.

[7]

The appellant argues that the motion judge did not properly apply the
    decision of this court in
Ferri v. Ontario
(2007) ONCA 79, [2007] OJ
    No. 397
per
LaForme J.A., at paras. 50-58. We disagree. The motion
    judge instructed himself in the following terms:

As a result of the decision in
Ferri v. Root
, it is
    clear that in cases where the criminal proceedings have ended in some type of
    negotiated resolution agreement, and the accused has subsequent[ly] launched a
    civil action against the police and/or the Crown, the court must examine the
    circumstances surrounding the agreement to try to understand the underlying
    reasons for the settlement.  It is only after such an examination that the
    court may properly determine whether or not the termination of the criminal
    proceedings was truly in favour of the accused turned plaintiff.

[8]

The appellant argues that he was recovering from cancer and was arrested
    and charged three days after he returned to work; he was too ill to fight the
    charges and he faced serious potential consequences if he were convicted.
    Counsel submits that the resolution agreement offered the appellant a
    reasonable way out in which he faced no real sanction as part of the
    agreement. This argument effectively asserts that the Crown was proceeding
    from a position of strength and raises the spectre of the abuse of Crown power
    in effecting the resolution agreement.  In that light and context, the
    appellant argues that the termination of the criminal proceedings was in his
    favour.

[9]

Again, we disagree. There is no evidence that the appellant was too ill
    to fight the charges, nor is it correct to say that he faced no real sanction
    as part of the agreement. As part of the agreed resolution, he was obliged to
    resign his position as a police officer. Moreover, although he retained his
    pension, at his examination for discovery he maintained that he lost part of
    his pension, had lost income from the locksmith business and had lost access to
    his benefits package.

[10]

Taking
    the route prescribed by
Ferri
, and after analyzing the evidence,
    including the transcript of the criminal proceeding in which the Crown withdrew
    the charges, the motion judge found:

The evidence overwhelmingly and uniformly demonstrates that the
    only reason the Crown withdrew the charges was because the parties had reached
    a resolution agreement wherein, in exchange for the plaintiff's resignation
    from his job with the NRPS, the charges would be withdrawn, as the proceedings
    would no longer be in the "public interest." This was a
bona fide
,
    good faith resolution agreement between the parties that required the plaintiff
    to take an important remedial step, or
quid pro quo
, in order to secure
    the Crown's withdrawal of the charges. There is no suggestion that the Crown
    abandoned the prosecution as it had no reasonable prospect of conviction or
    only agreed to resolve the case to try to place the investigation or the
    prosecution beyond court scrutiny or avoid a civil action by the plaintiff. In
    the negotiation process, both parties were represented by skilled, experienced
    counsel and there is no suggestion that the Crown abused its position of power
    (e.g. fraud, duress) in order to secure the plaintiff's agreement.

[11]

The
    motion judge found there to be no evidence suggesting that the resolution
    agreement was reached in order to avoid court scrutiny of a police
    investigation or a civil action for malicious prosecution arising from the
    abuse of any position of strength or any type of fraud, perjury, dishonesty or
    duress on the part of the police or the Crown. He pointed out that: The
    affidavit of the plaintiff makes no such suggestion, and there is simply no
    affidavit by defence counsel for the plaintiff in the criminal proceedings.

[12]

The
    motion judge found that the appellant did not prove that the criminal proceedings
    against him ended in his favour.  This finding of fact attracts deference from
    this court, absent palpable and overriding error. We see no such error. It
    follows that, as a matter of law, the appellant cannot make out the torts of
    malicious prosecution and negligent investigation on the facts. The motion
    judge did not err in concluding that no genuine issue requiring a trial arises
    in this case.

[13]

The
    appeal is dismissed. The respondents are entitled to their costs of the appeal
    fixed at $9,000 as agreed by the parties inclusive of disbursements and
    applicable taxes.

J.C. MacPherson J.A.

E.A. Cronk J.A.

P. Lauwers J.A.


